336 F.2d 1021
UNITED STATES of America, Appellee,v.Harold LYONS, Defendant-Appellant.
No. 63, Docket 28676.
United States Court of Appeals Second Circuit.
Submitted Oct. 13, 1964.Decided Oct. 13, 1964.

Appeal from denial of appellant's motion pursuant to 18 U.S.C. 2255 to vacate his sentence, United States District Court for the Southern District of New York; Herlands, J.
Robert M. Morgenthau, U.S. Atty., Southern Dist. of New York (William M. Tendy, Jack D. Samuels, Asst. U.S. Attys., of counsel), for appellee.
Harold Lyons, defendant-appellant, pro se.
Before WATERMAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
The order denying appellant's motion under 18 U.S.C. 2255 to vacate his sentence is affirmed on Judge Herlands's unreported memorandum opinion below (S.D.N.Y.1963).